Title: Martha Washington to Abigail Adams, 4 September 1791
From: Washington, Martha
To: Adams, Abigail


My Dear madam
Philadelphia September the 4th. 1791
Your frindly letter of the 29th of June—I should not have suffered to remain so long unacknowledge from any other cause than that of the severe illness of my dear Little Washington—who was confined to his bed with a cruel fevor for three weeks in the Months of July & August— I beleive it is heardly necessary my dear madam for me to tell you that, during the time of his illness I was not in a situation to attend to any thing but him.— The fatague and anxiety which I underwent, were almost too much for me; but sine it has plased god to restore my dear child again to health, I find my self recovered, and begin to look round to see what I left undone—at that time, that I may attend to it now—
I had, with concern, heard of your illness before your Letter reched my hands; I assure you I was exceedingly rejoiced when that informed me that the ague had left you, and that you were getting much better.
If you have had reason to complain of the heat in New England— what must have been our situation in this city? whare a veriaty of circumstances combine with the climate to render the heat here at times almost insupporable: the heat of last week was more extreem than any we had experienced before—
The President returned from the southward in fine health—which was soon after interrupted for a little time—but I am now happy in saying that it is again restored; and he unites with me in compliments and best wishes to your self—the Vice President—and your family—
I expect next week to set off with the President for Mount Vernon. I shall take my grand children with me in hopes that change of air will give them strength, as they are much relaxed with the heat of this city— I expect to be back by the latter end of october—when I hope I shall have the pleasure to see you perfectly well—
Nelly and Washington desire to be particularly remembered to your self and miss smith, to whome you will be so good as to give my kind regards.— Mr & Mrs Lear thank you for your remembrance of them and thair Little Boy, and request to be presented to you in very respectfull terms— a due and beleive me / Dear madam / your affectionate / friend & Hble / servant
M Washington
